Title: John Adams to Rufus King, 29 Nov. 1786
From: Adams, John
To: King, Rufus


          
            
              Dr Sir—
            
            

              Grosvenor Square

              Nov 27 1786—
            
          

          The tumultuous Conduct of many People in New England which is
            mentioned in your obliging Letter of the 3d of October, does
            not I hope arise from any Competitions for the Government. If the People who wish for
            Hancock, or those who prefer Bowdoin, those who vote for Sullivan—or such as desire
            Langden, are Capable of exciting such kinds of Unhappiness
            Discontent, and Convulsions in order to keep out—or to get in one or Another
            it will portend a long Course of Unhappiness and never will be remedied by by making one
            or the other hereditary and that must produce hereditary Senates. But before the Body of
            the People Should be convinced of the Necessity of this, I Suppose they would go on
            pulling down the Governor-Senate, and Committing all to a Single House, for this is the
            Hobby horse of too many of Our People and too many of Our Clergy. According to this
            Calculation we may have half a Century of Anarchy to End at best in a limited Monarchy
            with an hereditary nobility—But I trust our People have Understandings to Comprehensive
            to Suffer the Present Disorders to proceed—
          Giving the Choice of Captains Lieutenants and Ensigns to the
            soldiers of the Militia in our Constitution was a Capital Mistake and the overthrow of
            every democratical Constitution heretofore has been Occationed by some such Little
            matter that nobody thought of much Importance at first.
          With much Esteem I am yours &c—
          
            
              
            
          
        